Exhibit 10.5

FIVE-YEAR TERM LOAN GUARANTY


THIS FIVE-YEAR TERM LOAN GUARANTY dated as of June 26, 2015 (this “Guaranty”)
executed and delivered by each of the undersigned and the other Persons from
time to time party hereto pursuant to the execution and delivery of an Accession
Agreement in the form of Annex I hereto (all of the undersigned, together with
such other Persons each a “Guarantor” and collectively, the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Five-Year Term Loan Agreement dated as of June 26, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among PREIT Associates, L.P. (“PREIT”), PREIT-RUBIN, Inc.
(“PREIT-RUBIN”), Pennsylvania Real Estate Investment Trust (the “Parent”;
together with PREIT and PREIT-RUBIN, each individually, a “Borrower” and
collectively, the “Borrower”), the financial institutions party thereto and
their assignees under Section 11.6.(b) thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the Lenders (the Administrative Agent and the Lenders, each
individually a “Guarantied Party” and collectively, the “Guarantied Parties”).


WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;


WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;


WHEREAS, the Borrower and each Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing under the Credit Agreement through their
collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrower under the Credit Agreement and, accordingly, each Guarantor is willing
to guarantee obligations of the Borrower to the Administrative Agent and the
Lenders on the terms and conditions contained herein;


WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
precedent to the effectiveness of the Credit Agreement and to the Guarantied
Parties making such financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:


Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
Obligations; (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing and (c) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Administrative Agent or any other Guarantied Party in the enforcement of any
of the foregoing or any obligation of such Guarantor hereunder. Guarantied
Obligations shall not include Specified Derivatives Obligations.


    

1

--------------------------------------------------------------------------------

Exhibit 10.5

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower or any
other Loan Party or any other Person or commence any suit or other proceeding
against the Borrower, any other Loan Party or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Loan Party or any other Person; or (c) to make demand of the
Borrower, any other Loan Party or any other Person or to enforce or seek to
enforce or realize upon any collateral security, if any, held by the Guarantied
Parties which may secure any of the Guarantied Obligations.


Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):


(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;


(b)    any lack of validity or enforceability of the Credit Agreement or any of
the other Loan Documents or any other document, instrument or agreement referred
to therein or evidencing any Guarantied Obligations or any assignment or
transfer of any of the foregoing;


(c)    any furnishing to the Guarantied Parties of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;


(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;


(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;


(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;


    

2

--------------------------------------------------------------------------------

Exhibit 10.5

(g)    any invalidity or nonperfection of any security interest or lien on, if
any, or any other impairment of, any collateral, if any, securing any of the
Guarantied Obligations or any failure of the Administrative Agent or any other
Person to preserve any collateral security or any other impairment of such
collateral;


(h)    any application of sums paid by the Borrower, any Guarantor or any other
Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;


(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;


(j)    any defense, set off, claim or counterclaim (other than indefeasible
payment and performance in full) which any at any time be available to or be
asserted by the Borrower, any other Loan party or any other Person against the
Administrative Agent or any Lender;


(k)    any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;


(l)    any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or


(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than termination
of this Guaranty as provided in Section 21 hereof).


Section 4. Action with Respect to Guarantied Obligations. The Guarantied Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3. and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Guarantied Obligations; (d) release any Loan Party or other Person liable
in any manner for the payment or collection of the Guarantied Obligations; (e)
exercise, or refrain from exercising, any rights against the Borrower, any other
Loan Party or any other Person; and (f) apply any sum, by whomsoever paid or
however realized, to the Guarantied Obligations in such order as the Guarantied
Parties shall elect.


Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.


Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.


Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any

3

--------------------------------------------------------------------------------

Exhibit 10.5

other act or thing, or omission or delay to do any other act or thing, which in
any manner or to any extent might vary the risk of such Guarantor or which
otherwise might operate to discharge such Guarantor from its obligations
hereunder.


Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.


Section 9. Reinstatement of Guarantied Obligations. If a claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including the Borrower or
a trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Administrative Agent or such other Guarantied Party for the
amounts so repaid or recovered to the same extent as if such amount had never
originally been paid to the Administrative Agent or such other Guarantied Party.


Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.


Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding provided the requirements set forth in Section 3.10. of
the Credit Agreement are satisfied, such Guarantor shall pay to the
Administrative Agent and the Lenders such additional amount as will result in
the receipt by the Administrative Agent and the Lenders of the full amount
payable hereunder had such deduction or withholding not occurred or been
required.


Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party and
each Participant, at any time while an Event of Default exists, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or a Participant subject to
receipt of the prior written

4

--------------------------------------------------------------------------------

Exhibit 10.5

consent of the Administrative Agent exercised in its sole discretion, to set-off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, such Lender or such Participant or
any Affiliate of the Administrative Agent or such Lender to or for the credit or
the account of the Borrower against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured. Each
Guarantor agrees, to the fullest extent permitted by Applicable Law, that any
Participant may exercise rights of setoff or counterclaim and other rights with
respect to its participation as fully as if such Participant were a direct
creditor of such Guarantor in the amount of such participation.


Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of the Borrower to such Guarantor of whatever description, including without
limitation, all intercompany receivables of such Guarantor from the Borrower
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. If an Event of Default shall exist, then
no Guarantor shall accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from the Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.


Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”. Accordingly,
to the extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of any Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.


Section 15. Contribution. To the extent that any Guarantor shall be required
hereunder to pay any portion of any Guarantied Obligation exceeding the greater
of (a) the amount of the value actually received by such Guarantor and its
Subsidiaries from the Loans and the other Obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guarantied Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth on the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors on such date, then such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Guarantors on such date.


    

5

--------------------------------------------------------------------------------

Exhibit 10.5

Section 16. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.


Section 17. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
COMMONWEALTH.


SECTION 18. WAIVER OF JURY TRIAL.


(a)    EACH GUARANTOR, AND EACH OF THE Administrative Agent AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE Administrative Agent OR ANY
OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES
OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
THE Administrative Agent AND THE OTHER GUARANTIED PARTIES HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY.


(b)    EACH GUARANTOR, AND EACH OF THE Administrative Agent AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT LOCATED IN THE EASTERN DISTRICT OF PENNSYLVANIA OR ANY
STATE COURT LOCATED IN PHILADELPHIA COUNTY, PENNSYLVANIA SHALL HAVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE GUARANTORS,
THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS GUARANTY. EACH GUARANTOR AND EACH OF THE
GUARANTIED PARTIES EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY
OTHER GUARANTIED PARTY OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY
OTHER GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.
(c)    THE FOREGOING WAIVERS HAVE BEEN CONSIDERED BY EACH PARTY WITH THE ADVICE
OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND
SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER
OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS GUARANTY.


    

6

--------------------------------------------------------------------------------

Exhibit 10.5

Section 19. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations arising under
or in connection with the Credit Agreement, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of such
Guarantied Obligations or otherwise, the entries in such books and accounts
shall constitute prima facie evidence of the outstanding amount of such
Guarantied Obligations and the amounts paid and payable with respect thereto
absent manifest error. The failure of the Administrative Agent or any Lender to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.


Section 20. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.


Section 21. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the other Obligations and the termination or
cancellation of the Credit Agreement in accordance with its terms.


Section 22. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Credit Agreement, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder. Each
Guarantor hereby consents to the delivery by the Administrative Agent and any
other Guarantied Party to any assignee or Participant of a Lender (or any
prospective assignee or Participant of a Lender) of any financial or other
information regarding the Borrower or any Guarantor. No Guarantor may assign or
transfer its obligations hereunder to any Person without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void.


Section 23. Joint and Several Obligations. the obligationS of the Guarantors
HEREUNDER SHALL BE joint and several, and ACCORDINGLY, each Guarantor CONFIRMS
THAT IT is liable for the full amount of the “GUARANTiED Obligations” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER gUARANTORS HEREUNDER.


Section 24. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor.


Section 25. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 11:00 a.m. Central
time, on the date one Business Day after demand therefor.


Section 26. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party

7

--------------------------------------------------------------------------------

Exhibit 10.5

at its respective address for notices provided for in the Credit Agreement, or
(c) as to each such party at such other address as such party shall designate in
a written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.


Section 27. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 28. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


Section 29. Limitation of Liability.    Neither the Administrative Agent nor any
other Guarantied Party, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any other Guarantied Party or any of the Administrative
Agent’s or any other Guarantied Party’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated thereby.


Section 30. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 7.1.(b) of the Credit Agreement.


Section 31. Definitions.


(a) For the purposes of this Guaranty,    “Proceeding” means any of the
following: (i) a voluntary or involuntary case concerning any Guarantor shall be
commenced under the Bankruptcy Code of 1978, as amended; (ii) a custodian (as
defined in such Bankruptcy Code or any other applicable bankruptcy laws) is
appointed for, or takes charge of, all or any substantial part of the property
of any Guarantor; (iii) any other proceeding under any Applicable Law, domestic
or foreign, relating to bankruptcy, insolvency, reorganization, winding-up or
composition for adjustment of debts, whether now or hereafter in effect, is
commenced relating to any Guarantor; (iv) any Guarantor is adjudicated insolvent
or bankrupt; (v) any order of relief or other order approving any such case or
proceeding is entered by a court of competent jurisdiction; (vi) any Guarantor
makes a general assignment for the benefit of creditors; (vii) any Guarantor
shall fail to pay, or shall state that it is unable to pay, or shall be unable
to pay, its debts generally as they become due; (viii) any Guarantor shall call
a meeting of its creditors with a view to arranging a composition or adjustment
of its debts; (ix) any Guarantor shall by any act or failure to act indicate its
consent to, approval of or acquiescence in any of the foregoing; or (x) any
corporate action shall be taken by any Guarantor for the purpose of effecting
any of the foregoing.


(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.


[Signatures on Following Page]



8

--------------------------------------------------------------------------------

Exhibit 10.5

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Five-Year Term Loan Guaranty as of the date and year first written above.


BALA CYNWYD ASSOCIATES, L.P.
By PR Cherry Hill Office GP, LLC, general partner
By: PREIT Associates, L.P., sole member
ECHELON TITLE LLC
By: PR Echelon Limited Partnership, sole member
By: PR Echelon LLC, general partner
By: PREIT Associates, L.P., sole member
MOORESTOWN MALL LLC
By: PR Moorestown Limited Partnership, sole member
By PR Moorestown LLC, general partner
By: PREIT Associates, L.P., sole member
PLYMOUTH GROUND ASSOCIATES LLC
By: PREIT Associates, L.P., sole member
PLYMOUTH GROUND ASSOCIATES LP
By: Plymouth Ground Associates LLC, general partner
By: PREIT Associates, L.P., sole member
PR AEKI PLYMOUTH LLC
By: PREIT Associates, L.P., sole member
PR AEKI PLYMOUTH, L.P.
By: PR AEKI Plymouth LLC, general partner
By: PREIT Associates, L.P., sole member
PR BEAVER VALLEY, LLC
By: PREIT Associates, L.P., sole member
PR BEAVER VALLEY LIMITED PARTNERSHIP
By: PR Beaver Valley, LLC, general partner
By: PREIT Associates, L.P., sole member
PR BVM, LLC
By: PREIT Associates, L.P., sole member
PR CHERRY HILL OFFICE GP, LLC
By: PREIT Associates, L.P., sole member




By: Pennsylvania Real Estate Investment Trust, general partner




By: /s/ Andrew M. Ioannou
Name: Andrew M. Ioannou
Title: Executive Vice President -
Finance and Acquisitions




[Signatures Continued on Next Page]
[Signature Page to Five-Year Term Loan Guaranty]






--------------------------------------------------------------------------------

Exhibit 10.5



PR CHESTNUT MEZZCO, LLC
By: PREIT Associates, L.P., sole member
PR CHESTNUT SUB MEZZCO, LLC
By: PR Chestnut Mezzco, LLC, sole member
By: PREIT Associates, L.P., sole member
PR CHESTNUT ASSOCIATES, LP
By: PR Chestnut Sub Mezzco, LLC, general partner
By: PR Chestnut Mezzco, LLC, sole member
By: PREIT Associates, L.P., sole member
PR CROSSROADS I, LLC
By: PREIT Associates, L.P., sole member
PR CROSSROADS II, LLC
By: PREIT Associates, L.P., sole member
PR CUMBERLAND OUTPARCEL LLC
By: PREIT Associates, L.P., sole member
PR ECHELON LLC
By: PREIT Associates, L.P., sole member
PR ECHELON LIMITED PARTNERSHIP
By: PR Echelon LLC, general partner
By: PREIT Associates, L.P., sole member
PR EXTON LLC
By: PREIT Associates, L.P., sole member
PR EXTON LIMITED PARTNERSHIP
By: PR Exton LLC, general partner
By: PREIT Associates, L.P., sole member
PR EXTON OUTPARCEL GP, LLC
By: PREIT Associates, L.P., sole member
PR EXTON OUTPARCEL HOLDINGS, LP
By: PR Exton Outparcel GP, LLC, general partner
By: PREIT Associates, L.P., sole member
PR EXTON OUTPARCEL LIMITED PARTNERSHIP
By: PR Exton Outparcel GP, LLC, general partner
By: PREIT Associates, L.P., sole member
XGP LLC
By: PR Exton Limited Partnership, sole member
By: PR Exton LLC, general partner
By: PREIT Associates, L.P., sole member
PR EXTON SQUARE PROPERTY L.P.
By: XGP LLC, general partner
By: PR Exton Limited Partnership, sole member
By: PR Exton LLC, general partner
By: PREIT Associates, L.P., sole member


By: Pennsylvania Real Estate Investment Trust, general partner


By: /s/ Andrew M. Ioannou
Name: Andrew M. Ioannou
Title: Executive Vice President -
Finance and Acquisitions


[Signatures Continued on Next Page]
[Signature Page to Five-Year Term Loan Guaranty]




--------------------------------------------------------------------------------

Exhibit 10.5

PR FIN DELAWARE, LLC
By: PREIT Associates, L.P., sole member
PR FINANCING II LLC
By: PREIT Associates, L.P., sole member
PR FINANCING I LLC
By: PREIT Associates, L.P., member and
By: PR Financing II LLC, member
By: PREIT Associates, L.P., sole member
PR FINANCING LIMITED PARTNERSHIP,
By: PR Financing I LLC, general partner
By: PREIT Associates, L.P., member and
By: PR Financing II, LLC, member
By: PREIT Associates, L.P., sole member
PR GAINESVILLE LLC
By: PREIT Associates, L.P., sole member
PR GAINESVILLE LIMITED PARTNERSHIP
By: PR Gainesville LLC, general partner
By: PREIT Associates, L.P., sole member
PR GV LLC
By: PREIT Associates, L.P., sole member
PR GV LP
By: PR GV LLC, general partner
By:PREIT Associates, L.P., sole member
PR JK LLC
By: PREIT Associates, L.P., sole member
PR JACKSONVILLE LLC
By: PREIT Associates, L.P. member and
By: PR JK LLC, member
By: PREIT Associates, L.P., sole member
PR JACKSONVILLE LIMITED PARTNERSHIP
By: PR Jacksonville LLC, general partner
By: PREIT Associates, L.P., member
By: PR JK LLC, member
By: PREIT Associates, sole member




By: Pennsylvania Real Estate Investment Trust, general partner




By: /s/ Andrew M. Ioannou
Name: Andrew M. Ioannou
Title: Executive Vice President -
Finance and Acquisitions






[Signatures Continued on Next Page]
[Signature Page to Five-Year Term Loan Guaranty]




--------------------------------------------------------------------------------

Exhibit 10.5

PR LV LLC
By: PREIT Associates, L.P., sole member
PR LOGAN VALLEY LLC
By: PREIT Associates, L.P., member and
By: PR LV LLC, member
By: PREIT Associates, L.P., sole member
PR LOGAN VALLEY LIMITED PARTNERSHIP
By: PR Logan Valley LLC, general partner
By: PREIT Associates, L.P., member and
By: PR LV LLC, member
By: PREIT Associates, L.P., sole member
PR MAGNOLIA LLC
By: PREIT Associates, L.P., sole member
PR MOORESTOWN LLC
By: PREIT Associates, L.P., sole member
PR MOORESTOWN LIMITED PARTNERSHIP
By PR Moorestown LLC, general partner
By: PREIT Associates, L.P., sole member
PR NEW GARDEN LLC
By: PREIT Associates, L.P., sole member
PR NEW GARDEN LIMITED PARTNERSHIP
By: PR New Garden LLC, general partner
By: PREIT Associates, L.P., sole member
PR NEW GARDEN/CHESCO HOLDINGS, LLC
By: PREIT Associates, L.P., sole member
PR NEW GARDEN/CHESCO, LLC
By: PREIT Services, LLC, non-member manager
By: PREIT Associates, L.P., sole member
PR NEW GARDEN/CHESCO HOLDINGS, L.P.
By: PR New Garden/Chesco Holdings, LLC, general partner
By: PREIT Associates, L.P., sole member
PR NEW GARDEN/CHESCO LIMITED PARTNERSHIP
By: PR New Garden/Chesco, LLC, general partner
By:     PREIT Services, LLC, non-member manager
By: PREIT Associates, L.P., sole member
PR PLYMOUTH MEETING LLC
By: PREIT Associates, L.P., sole member
PR PLYMOUTH MEETING LIMITED PARTNERSHIP
By: PR Plymouth Meeting LLC, general partner
By: PREIT Associates, L.P., sole member
PR PM PC ASSOCIATES LLC
By: PREIT Services, LLC, non-member manager
By: PREIT Associates, L.P., sole member
            
By: Pennsylvania Real Estate Investment Trust, general partner


By: /s/ Andrew M. Ioannou
Name: Andrew M. Ioannou
Title: Executive Vice President -
Finance and Acquisitions


[Signatures Continued on Next Page]
[Signature Page to Five-Year Term Loan Guaranty]




--------------------------------------------------------------------------------

Exhibit 10.5

PR PM PC ASSOCIATES LP
By: PR PM PC Associates LLC, general partner
By: PREIT Services, LLC, non-member     manager
By: PREIT Associates, L.P., sole member
PR PLYMOUTH MEETING ASSOCIATES PC LP
By: PR PM PC Associates LLC, general partner
By: PREIT Services, LLC, non-member manager
By: PREIT Associates, L.P., sole member
PR SPRINGFIELD TOWN CENTER LLC
By: PREIT Associates, L.P., sole member
PR SWEDES SQUARE LLC
By: PREIT Associates, L.P., sole member
PR TP LLC
By: PREIT Associates, L.P., sole member
PR TP LP
By: PR TP LLC, general partner
By: PREIT Associates, L.P., sole member
PR WALNUT MEZZCO, LLC
By: PREIT Associates, L.P., sole member
PR WALNUT SUB MEZZCO, LLC
By: PR Walnut Mezzco, LLC, sole member
By: PREIT Associates, L.P., sole member
PR WALNUT ASSOCIATES, LP
By: PR Walnut Sub Mezzco, LLC, general partner
By: PR Walnut Mezzco, LLC, sole member
By: PREIT Associates, L.P., sole member
PR WESTGATE LLC
By: PREIT Associates, L.P., sole member
PR WESTGATE LIMITED PARTNERSHIP
By: PR Westgate LLC, general partner
By: PREIT Associates, L.P., sole member
PR WIREGRASS ANCHOR LLC
By: PREIT Associates, L.P., sole member
PR WIREGRASS COMMONS LLC
By: PREIT Associates, L.P., sole member
PREIT GADSDEN MALL LLC
By: PREIT Associates, L.P., sole member
WG PARK - ANCHOR B, LLC
By: PREIT Associates, L.P., sole member
WG PARK - ANCHOR B LP
By: WG Park - Anchor B, LLC, general partner
By: PREIT Associates, L.P., sole member


By: Pennsylvania Real Estate Investment Trust, general partner




By: /s/ Andrew M. Ioannou
Name: Andrew M. Ioannou
Title: Executive Vice President -
Finance and Acquisitions


[Signatures Continued on Next Page]
[Signature Page to Five-Year Term Loan Guaranty]




--------------------------------------------------------------------------------

Exhibit 10.5



PR PALMER PARK TRUST


By: /s/ Andrew M. Ioannou
Name: Andrew M. Ioannou
Title: Executive Vice President -
Finance and Acquisitions


PR PALMER PARK, L.P.
By: PR Palmer Park Trust, general partner
PR PALMER PARK MALL LIMITED PARTNERSHIP
By: PR Palmer Park, L.P., general partner
By: PR Palmer Park Trust, general partner


By: /s/ Andrew M. Ioannou
Name: Andrew M. Ioannou
Title: Executive Vice President -
Finance and Acquisitions


PR WASHINGTON CROWN LLC


By: /s/ Bruce Goldman
Name: Bruce Goldman
Title: Executive Vice President - General Counsel and Secretary


PR WASHINGTON CROWN LIMITED PARTNERSHIP
By: PR Washington Crown LLC, general partner


By: /s/ Bruce Goldman
Name: Bruce Goldman
Title: Executive Vice President - General Counsel and Secretary


PR WC LLC


By: /s/ Bruce Goldman
Name: Bruce Goldman
Title: Executive Vice President - General Counsel and Secretary








[Signatures Continued on Next Page]
[Signature Page to Five-Year Term Loan Guaranty]




--------------------------------------------------------------------------------

Exhibit 10.5



PR MONROE OLD TRAIL, LLC
PR MONROE OLD TRAIL LIMITED PARTNERSHIP
By: PR Monroe Old Trail, LLC, general partner
PR MONROE OLD TRAIL HOLDINGS, LLC
PR MONROE OLD TRAIL HOLDINGS, L.P.
By: PR Monroe Old Trail Holdings, LLC, general partner
PR MONROE UNIT ONE GP, LLC
PR MONROE UNIT ONE LIMITED PARTNERSHIP
By: PR Monroe Unit One GP, LLC, general partner
PR MONROE UNIT ONE HOLDINGS, L.P
By: PR Monroe Unit One GP, LLC, general partner
PR MONROE UNIT 10C GP, LLC
PR MONROE UNIT 10C LIMITED PARTNERSHIP
By: PR Monroe Unit 10C GP, LLC, general partner
PR MONROE UNIT 10C HOLDINGS, L.P.
By: PR Monroe Unit 10C GP, LLC, general partner
PR NEW GARDEN RESIDENTIAL LLC
PR NEW GARDEN RESIDENTIAL LIMITED PARTNERSHIP
By: PR New Garden Residential LLC, general partner
PR PITNEY LOT 3 GP, LLC
PR PITNEY LOT 3 HOLDINGS, L.P.
By: PR Pitney Lot 3 GP, LLC, general partner
PR PITNEY LOT 3 LIMITED PARTNERSHIP
By: PR Pitney Lot 3 GP, LLC, general partner
PR RADIO DRIVE LLC
PR SUNRISE OUTPARCEL 1, LLC
PR SUNRISE OUTPARCEL 2, LLC


By: PREIT - RUBIN, Inc., sole member


By: /s/ Andrew M. Ioannou
Name: Andrew M. Ioannou
Title: Executive Vice President -
Finance and Acquisitions


PREIT - RUBIN, INC.
PREIT - RUBIN OP, INC.


By: /s/ Bruce Goldman
Name: Bruce Goldman
Title: Executive Vice President - General Counsel and Secretary


Address for Notices:


c/o PREIT Associates, L.P.
200 South Broad Street
Philadelphia, PA 19102
Attention: Andrew Ioannou
Telephone: (215) 875-0700
Telecopy: (215) 546-7311




[Signature Page to Five-Year Term Loan Guaranty]




--------------------------------------------------------------------------------

Exhibit 10.5

















--------------------------------------------------------------------------------

Exhibit 10.5

ANNEX I


FORM OF ACCESSION AGREEMENT


THIS ACCESSION AGREEMENT dated as of ____________, ____, executed and delivered
by ______________________, a _____________ (the “New Guarantor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) for the Lenders under that certain Five-Year Term
Loan Agreement dated as of June 26, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
PREIT Associates, L.P. (“PREIT”), PREIT-RUBIN, Inc. (“PREIT-RUBIN”),
Pennsylvania Real Estate Investment Trust (the “Parent”; together with PREIT and
PREIT-RUBIN, each individually, a “Borrower” and collectively, the “Borrower”),
the financial institutions party thereto and their assignees under
Section 11.6.(b) thereof (the “Lenders”), the Administrative Agent, and the
other parties thereto, for its benefit and the benefit of the Lenders (the
Administrative Agent and the Lenders, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).


WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;


WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;


WHEREAS, the Borrower, the New Guarantor and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing under the Credit Agreement
through their collective efforts;


WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrower under the Credit Agreement and, accordingly, the New Guarantor is
willing to guarantee the Borrower’s obligations to the Administrative Agent and
the Lenders on the terms and conditions contained herein; and


WHEREAS, the New Guarantor’s execution and delivery of this Accession Agreement
is a condition to the Guarantied Parties continuing to make such financial
accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:


Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Five-Year Term Loan Guaranty dated as of June 26,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), made by the Guarantors party thereto in favor of the
Administrative Agent, for its benefit and the benefit of the other Guarantied
Parties and assumes all obligations of a “Guarantor” thereunder and agrees to be
bound thereby, all as if the New Guarantor had been an original signatory to the
Guaranty. Without limiting the generality of the foregoing, the New Guarantor
hereby:


    

17

--------------------------------------------------------------------------------

Exhibit 10.5

(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);


(b)    makes to the Administrative Agent and the other Guarantied Parties as of
the date hereof each of the representations and warranties with respect to or in
any way relating to itself contained in Section 5. of the Guaranty and agrees to
be bound by each of the covenants contained in Section 6. of the Guaranty; and


(c)    consents and agrees to each provision set forth in the Guaranty.


SECTION 2. GOVERNING LAW. THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN
SUCH COMMONWEALTH.


Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.




[Signatures on Next Page]


    

18

--------------------------------------------------------------------------------

Exhibit 10.5

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.


[NEW GUARANTOR]




By:    
Name:    
Title:    


(CORPORATE SEAL)


Address for Notices:


c/o PREIT Associates, L.P.
200 South Broad Street
Philadelphia, PA 19102
Attention: Andrew Ioannou
Telephone: (215) 875-0700
Telecopy: (215) 546-7311




Accepted:


WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent




By:                    
Name:                 
Title:                 



19